DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "16" have both been used to designate a “TC ball”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, the claims are not presented in proper form. Each claim should begin with a capital letter and end in a period. Periods may not be used elsewhere in the claims except for abbreviations. Please see MPEP § 608.01(m) for the proper form of the claims. Additionally, any dependent claim which refers to more than one other claim (“multiple dependent claim”) shall refer to such other claims in the alternative only. Please see 37 CFR 1.75. 
The use of acronyms in the claims is permissible, however the acronym should be defined when initially presented in the claims. As an example, claim 1 should recite, “A GLV (gas lift valve) capable of withstanding high differential pressure comprising:”. The use of the preposition “of” following comprising is not necessary.
	Claims 2-15 are rejected because they claim dependency from claims 1 and 2, and, with respect to claim 2, a claim cannot depend from itself. 
	With respect to claims 4-15, these claims are presented in narrative form, and contain information that does not define the structure of the invention. These claims will not be treated on the merits, as the limitations are unascertainable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0182437 A1 (Messick).
As concerns claim 1, as best understood, Messick discloses a GLV capable of withstanding high differential pressure comprising of: EWB containing a plurality of convolutions, wherein the bellows can contract and expand (see the embodiments of figures 3 and 5). Dome sub connected to bellows subassembly containing pressurized gas-Nitrogen charge (see 0019). Telescoping stem housing 214 connected to lower bellow containing telescoping spring-load stem (bellows at 220 is equivalent) and TC ball closing mechanism 103. EWB subassembly consisting of upper and lower bellows welded to mating parts containing sealed degassed silicone oil volume that can transfer between upper and lower bellow depending on dome and injection pressure (in this instance, an incompressible fluid contained in the upper and lower bellows, or it may be tubing fluid, as shown in the embodiment of figure 5). Telescoping stem mechanism that is spring loaded with TC ball subassembly that opens and closes the injection gas passage through valve (in this instance, the bellows 220 is considered to be equivalent to the spring, the TC ball subassembly is shown at 103). One-way check valve (121, see 0045)  located at GLV lower end that prevent flow in direction opposite to normal flow. Fluid selected from the group consisting of an injection gas and a well fluid wherein the injection fluid is located in exterior of the lower bellow and provides and external pressure to lower bellow (an injection gas is shown in figures 1 and 3, in the case of figure 4 it is a well (tubing) fluid).
As concerns claim 2, Messick discloses GLV of claim 1 and 2 wherein the valve starts to open when injection pressure reaches proximity of Nitrogen dome pressure and closes as injection pressure decrease below dome Nitrogen pressure (as disclosed, see at least the Abstract).
As concerns claim 3, Messick discloses GLV of claim 1 and 2 wherein valve is tubing retrievable type (see figure 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679